—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated May 12, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment. The defendant failed to demonstrate its entitlement to judgment as a matter of law (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851; Gill v Rose Enters., 272 AD2d 573). Thompson, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.